Title: To John Adams from Littleton Dennis Teackle, 12 June 1824
From: Teackle, Littleton Dennis
To: Adams, John


				
					Sir,
					Baltimore, 12th: June 1824
				
				You will probably have seen in the publick prints, that an Association has been formed, to conduct a periodical work on Political Œconomy, with intent to discover the Causes that have operated to retard the progress of our prosperity, and to endeavour to illustrate the proper Measures of Amelioration—The assistance of many scientifick Gentlemen has been freely offered, & the Society will venture to hope for your efficient aid & influence, in furthering the important object of their Undertaking—Whilst foreign States are fast advancing on Wealth & Power, no part of this Republick is without the prepare of a paralizing incubus—We truly need the touch of Science; to disclose defects, & to draw forth our latent means—to create demand for our productions—to Nourish & invigorate our passive trade, & furnish aliment for foreign commerce—With sentiments of the highest Consideration / and esteem,  I am, Sir, / your Most Obedient Servant 
				
					Littleton Dennis Teackle
				
				
			